Citation Nr: 1034509	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Tampa, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses for 
treatment received on August 30, 2005, at the Brandon Regional 
Hospital.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981, 
and fromDecember 1981 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from administrative decisions issued by the VAMC in 
Tampa, Florida.  

In November 2009, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge; a copy of the 
transcript is in the record.


FINDINGS OF FACT

1.  The Veteran received treatment at the Brandon Regional 
Hospital on August 30, 2005, for a nonservice-connected 
disability associated with service-connected disabilities from 
which he is totally disabled.  

2.  Treatment was not authorized in advance by VA. 

3.  The treatment was for a medical emergency based on the 
Veteran's perception.

4.  A VA facility was not feasibly available on August 30, 2005.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria 
for payment or reimbursement for medical services provided at the 
Brandon Regional Hospital on August 30, 2005, have been met.  38 
U.S.C.A. §§ 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 17.120, 17.121 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  In this case, the Board is granting the 
benefits sought on appeal.  Accordingly, the duty to notify and 
the duty to assist need not be discussed.  

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not necessary.

Payment or Reimbursement for Private Medical Services

The record reflects that the Hillsborough County EMS transported 
the Veteran by ambulance to the Brandon Regional Hospital on 
August 30, 2005, for complaints of abdominal pain.  Upon arrival, 
he reported having constipation for approximately four days prior 
to arrival, along with abdominal pain; that he had been treated 
by VA for similar episodes in the past; and that he had had 
multiple enemas and golytle with only minimal relief.  The 
Veteran has Multiple Sclerosis (MS), which has affected his 
ability to have bowel movements; that he has to self catheterize 
his bladder; and that he is on multiple medications for chronic 
pain.  On examination of the abdomen, there was mild to moderate 
left lower quadrant tenderness.  The preliminary diagnoses 
included constipation, bowel obstruction and drug interaction.  A 
computer tomography (CT) scan of the abdomen and pelvis revealed 
questionable fecal impaction.  The stool was removed from the 
rectum manually, an IV of normal saline was administered, and a 
fleet enema was given.  Following the CT scan and after 
treatment/observation, the Veteran's symptoms were completely 
relieved.  He was advised to follow-up with his primary care 
physician and to come back to the ER immediately, if any black or 
bloody stools were evident.  The final diagnosis was 
constipation.

Initially, in September 2006 and March 2007, the VAMC denied some 
of the reimbursement claims under the provisions of 38 U.S.C.A. 
§ 1728, which provides for payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, but only under 
certain circumstances, such as when as here the Veteran is 
totally disabled due to service-connected disability, finding 
that VA facilities were feasibly available to provide care.  

The Veteran is service connected for: loss of use of both feet, 
rated as 100 percent disabling; injury of the bladder, rated as 
60 percent disabling; paralysis of the right median nerve, rated 
as 50 percent disabling; paralysis of the left median nerve, 
rated as 40 percent disabling; major depressive disorder, rated 
as 30 percent disabling; impaired vision, rated as 20 percent 
disabling; and various other disorders, rated as noncompensable; 
for a combined 100 percent rating.  A November 2005 rating 
decision awarded the Veteran special monthly compensation (SMC) 
based on aid and attendance, on account of need of a higher level 
of care at the R2 level, effective June 3, 2005. 

In June 2007, the Veteran's reimbursement claim was medically 
reviewed as a timely filed claim under the provisions of 38 
U.S.C.A. § 1725 (West 2002 & Supp. 2010), not under section 1728, 
and was denied as VA facilities were available for care.  

In an August 2007 opinion, a VA physician determined that there 
was no indication in the chart that an effort was made to check 
if the Tampa VAMC was on bypass and no reason or justification 
for not having the Veteran go to the ER at the Tampa VAMC, so 
disapproval was recommended.  In support, the VA physician noted 
that the Veteran was seen for a condition already under treatment 
at a VA facility; that he had had four days of constipation and 
was given an enema with relief; and that there was no reason he 
could not have gone to the ER at the Tampa VAMC for this 
condition.  

During his hearing and in various statements, the Veteran admits 
that the medical services provided at the Brandon Regional 
Hospital ER were not authorized in advance by VA and contends 
that he is entitled to payment or reimbursement of unauthorized 
medical treatment on August 30, 2005, because services were 
rendered in a medical emergency and treatment at a VA facility 
was not feasible.  In support, the Veteran stated that he had 
severe stomach cramps upon awakening, so severe that he could not 
move, sit up or walk; that his mother called the EMS; that, after 
their arrival, the EMS assessed his condition and decided that he 
was in need of emergency care; that, due to excruciating pain, 
they carried him from his bedroom upstairs and placed him on a 
gurney to transport him to the hospital; and that the EMS 
personnel recommended that he be taken to the nearest hospital to 
his residence, Brandon Regional Hospital.  Once at that hospital, 
the ER physicians felt as though he might have an intestinal 
blockage and that the entire time was spent in the ER.  If he had 
been admitted, the Veteran indicated that he would have contacted 
VA.  The Veteran maintained that a delay would have been 
hazardous to his health, as it was an emergency situation that 
required immediate emergency care.  He asserts that transporting 
him to the Tampa VAMC would have delayed his medical care as it 
would have taken 30 minutes or more to get there, while the 
Brandon Regional Hospital was only 6 to 9 minutes from the 
Veteran's house.  During his testimony, the Veteran stressed 
that, if he could have driven or if someone could have taken him, 
he would have gone to the hospital, but the pain was so bad that 
he had trouble visually seeing where he was going.  He added that 
one of the ER nurses told him that it was an emergency, because 
he was impacted and nothing was moving either way, and that if he 
ever got in that condition to call 911 because severe damage 
could result.  The Veteran admitted that it was not the first 
time that this had happened to him but that it was too severe 
that day for him to move at all, so he really had no choice.  He 
maintained that the pain was much more severe than it had been in 
the past.

Generally, in order to be entitled to payment or reimbursement of 
unauthorized medical expenses incurred at a non-VA facility, a 
claimant must show:

      (a) The care and services rendered were either:

      (1) for an adjudicated service-connected disability, 
or

(2) for a nonservice-connected disability associated 
with and held to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or

(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 
17.48(j)); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand would not 
have been reasonable.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

If any one of the foregoing requirements is lacking, the benefit 
sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 
49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

Under the statutory provisions, effective October 10, 1008, the 
term "emergency treatment" means medical care or services 
furnished, in the judgment of the Secretary (a) when VA or other 
Federal facilities are not feasibly available and an attempt to 
use them beforehand would not be reasonable; (b) when such care 
or services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or health; 
and (c) until such time as the Veteran can be transferred safely 
to a VA facility or other Federal facility and such facility is 
capable of accepting such transfer.  See 38 U.S.C.A. § 
1725(f)(1).

Based on the foregoing facts, the Board concludes, after 
resolving all reasonable doubt in favor of the Veteran, that the 
Veteran's severe stomach cramps/constipation due to the 
medications taken for his service-connected disabilities 
constituted a medical emergency of such nature that he could 
reasonably conclude delay would have been hazardous to life or 
health.  Additionally, the closest VA facility was 30 minutes or 
more away, which the Board finds did not allow for a VA facility 
to be reasonably feasible.  In short, the Veteran's service-
connected status, in combination with the reasonably perceived 
emergent circumstances and the driving time and geographic 
distance to the nearest VA facility, satisfies the conditions set 
forth in 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  Entitlement 
to payment or reimbursement of the unauthorized medical expenses 
is therefore granted.


ORDER

Entitlement to reimbursement of unauthorized medical expenses for 
treatment received on August 30, 2005, at the Brandon Regional 
Hospital, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


